Citation Nr: 1028160	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 
2006.

This matter is on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran and his spouse testified before the undersigned in 
May 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress disorder 
(PTSD) been raised by the Veteran in June 2009, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for obstructive sleep apnea 
(50 percent), subacromial bursitis of the right shoulder (20 
percent), tendonitis with impingement syndrome in the left 
shoulder (10 percent), lumbar spine spondylosis (10 percent), 
tinnitus (10 percent), hypertension (10 percent), bilateral 
degenerative joint disease of the knees (10 percent for each 
knee), gastroesophageal reflux disease (10 percent), 
osteophytosis of the cervical spine (0 percent), right ear 
hearing loss (0 percent), bilateral callouses on the feet (0 
percent) and multiple scars (0 percent in all cases).  His 
combined disability rating is 80 percent.

2.  The evidence of record demonstrates that the Veteran is 
unable to secure or follow a substantially gainful occupation due 
to his service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, it 
has been held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that there was any error 
with respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

Entitlement to TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).

Total disability is considered to exist when there is impairment 
that is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2009).  Specifically, a total disability rating for 
compensation purposes may be assigned on the basis of individual 
unemployability, that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a) (2009).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  Id.  Where a veteran 
fails to meet the applicable percentage standards, but the 
evidence establishes unemployability, an extra-schedular rating 
is for consideration.  38 C.F.R. § 4.16(b) (2009).

Consideration may be given to the Veteran's level of education, 
special training and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment that is 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3 (2009).

The threshold question is whether his service-connected 
disabilities preclude him from engaging in substantially gainful 
employment.  That is to say, work which is more than marginal, 
and permits the individual to earn a "living wage."  See Moore 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor which takes his or her case outside the norm.

As an initial matter, throughout the course of the appeal, the 
Veteran has been service connected for obstructive sleep apnea 
(50 percent), subacromial bursitis of the right shoulder (20 
percent), tendonitis with impingement syndrome in the left 
shoulder (10 percent), lumbar spine spondylosis (10 percent), 
tinnitus (10 percent), hypertension (10 percent), bilateral 
degenerative joint disease of the knees (10 percent for each 
knee), gastroesophageal reflux disease (10 percent), 
osteophytosis of the cervical spine (0 percent), right ear 
hearing loss (0 percent), bilateral callouses on the feet (0 
percent) and multiple scars (0 percent in all cases).  His 
combined disability rating is 80 percent.  Additionally, while 
his rating for his right shoulder was increased during the course 
of this appeal, his total combined evaluation did not change.  In 
any event, the percentage criteria for TDIU are met in either 
case.  38 C.F.R. § 4.16(a) (2009).

Additionally, the evidence indicates that the Veteran is 
incapable of obtaining gainful employment.  Specifically, the 
Board places great weight in the determination by the VA 
Vocational Rehabilitation Center, which determined that 
achievement of a vocational goal is infeasible for this Veteran, 
based on his inability to do any type of physical labor, lack of 
civilian work history, no transferable skills and limited 
employment due to his location.  The Veteran was, the statement 
concluded, unemployable under 38 U.S.C.A. § 3102 (West 2002).  

Next, while a VA examiner in March 2008 stated that the Veteran 
was capable of sedentary employment in view of most of his 
service connected disabilities, the examiner also stated that his 
service-connected right shoulder precluded both sedentary and 
physical employment.  It is also noteworthy that a VA examiner in 
May 2009 stated that the Veteran was capable of sedentary 
employment only so long as it did not require the use of his 
right arm beyond the limits of his right arm active range of 
motion (which the accompanying physical examination indicated was 
limited to only 90 degrees of abduction and 90 degrees of 
flexion), or lifting anything heavier than 25 pounds.  

The Board, however, notes that neither of these examinations 
addresses the collective effect of the Veteran's service-
connected disabilities on his employability.  While it may be 
theoretically true that any one of his disabilities might not 
render him unemployable, it is the collective effect that is 
determinative.  See 38 C.F.R. § 4.16 (a).  Moreover, both 
examiners make clear that, in any event, only very restricted use 
of his right shoulder is possible.  

On the other hand, the Veteran's statements at his hearing before 
the Board in May 2010 establish the cumulative effect of his 
disabilities.  In addition to the fact that he was denied 
entitlement to vocational rehabilitation, he stated that he has 
undergone a total of 11 surgical procedures on his knees and has 
had to wear braces even since.  Moreover, his shoulder 
disabilities and hypertension medications limit his ability to 
drive.  

Thus, when viewing this evidence in light of the Veteran's 
background, including educational history and past employment, 
the Board concludes that the medical and lay evidence of record 
indicates that the Veteran suffers from serious symptoms related 
to her service-connected disabilities, which preclude the Veteran 
from obtaining substantially gainful employment.  

Therefore, given the fact that the Veteran otherwise meets the 
schedular criteria under 38 C.F.R. § 4.16(a), the Board finds 
that the evidence of record is at least at equipoise, and the 
benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  Therefore, the Veteran's claim for TDIU is 
granted.


ORDER

Entitlement to TDIU is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


